Citation Nr: 0523831	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-34 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs healthcare system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The appellant has no verified period of active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a determination of the agency of original jurisdiction 
that denied the appellant's application for enrollment in VA 
healthcare system.  The appellant perfected a timely appeal 
of this determination to the Board.

In April 2005, the appellant testified at a Board hearing 
held in Jackson, Mississippi, before the undersigned Veterans 
Law Judge.  


FINDING OF FACT

The appellant does not have qualifying service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA health care system.  38 U.S.C.A. 
§§ 101, 1705, 1706 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 17.36 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), redefined the obligations of VA with respect to 
the duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  This liberalizing law is applicable to 
most claims that are currently pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  
The Act and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 U.S.C.A. § 3.159(c).  The Court, however, has held that 
VA's duties to notify and assist contained in the VCAA are 
not applicable to cases such as this one in which the law, 
rather than the evidence, is dispositive.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Background and Analysis

Most of the basic facts in this case are uncontroverted.  The 
record shows that the appellant enrolled in the Reserve 
Officers' Training Corps (ROTC) from 1956 to 1960 at 
Mississippi State University, and that he received orders to 
report to Vandenberg Air Force Base upon the completion of 
his degree and the ROTC program.  As the appellant 
acknowledges in statements and in his sworn testimony, he was 
unable to pass the Air Force's flight physical and also 
failed to complete his ROTC training, which are prerequisites 
for entering active duty Air Force service, and that his 
orders to report for active duty at Vandenberg Air Force Base 
were revoked.  

On appeal, the appellant challenges VA's determination that 
he had no active duty service.  In support, the appellant 
maintains that he entered military service in October 1960 
and served in the Air Force Reserves until December 1960 
pursuant to service department orders following the 
completion of his degree.  Thus, he argues that he had 
"obvious service," and argues that the claim is being 
denied because he has no DD Form 214 reflecting his period of 
military service.

In April 2005, the appellant testified at length at a hearing 
conducted before the undersigned Veterans Law Judge.  During 
the proceeding, the appellant acknowledged that he did not 
complete his ROTC training and did not pass the Air Force's 
entry physical examination, and therefore was not 
commissioned into active service.  Indeed, he concedes that 
not only was he initially commissioned into the Air Force 
Reserves, rather than Air Force active duty service, he 
further acknowledges that he was not accepted into service 
because of his physical limitations; he explained that he was 
unable to do so because in 1959 he sustained a serious injury 
for which he had to be hospitalized, and which prevented him 
from passing the Air Force physical examination required for 
entry into the Air Force.

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  A "veteran" is 
an individual who served in the active military, naval, or 
air service, and who was discharged or released there from 
under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

"Active, military, naval, or air service" constitutes 
active duty, any period of active duty for training (ACDUTRA) 
during which the claimant was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the claimant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24) and 38 C.F.R. 
§ 3.6(a).  

Further, although ACDUTRA includes duty performed by a member 
of a Senior Reserve Officers' Training Corps program when 
ordered to such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 U.S.C.A.  
§ 3.6(c)(4), there is no provision for including Junior ROTC 
training.  See 38 U.S.C.A. §§ 101(22) & (23) (West 2002); 38 
C.F.R. § 3.6(c)(4),(d)(3) (2004).  Enrollment in a ROTC 
program at a civilian university is not analogous to 
enrollment at a military preparatory school.  See 10 U.S.C.A. 
§ Chapters 102, 103, 403, 603, and 903 (West 2002) (outlining 
the various programs).  In any event, the Board notes that 
the appellant does not contend he was engaged in Senior ROTC 
training, and this is not otherwise shown, so this is not at 
issue here.

As noted above, in order to establish basic eligibility for 
VA benefits based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during that period of ACDUTRA, see 38 U.S.C.A. 
§101(24), and here, the veteran does not even allege that he 
was.  As such, with regard to the appellant's service in the 
Air Force Reserves, by his own testimony he acknowledged that 
he never entered the Air Force.

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the enumerated priorities.  
Here, because the appellant is not a veteran, he does not 
qualify for any of the categories of veterans who are 
eligible to be enrolled based on an order of priority as 
described in 38 U.S.C.A. § 1705(a) and corresponding 
regulations under 38 C.F.R. § 17.36(b)(1)-(8).

The Board has sympathetically considered the appellant's 
contentions.  The Board, however, is bound by the statutes 
and regulations governing entitlement to VA benefits.  38 
U.S.C.A. § 7104(c) (West 2002).  Under the facts of this 
case, the applicable criteria are dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Thus, the appellant's claim 
must be denied because of the lack of legal entitlement under 
the law.  


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


